Title: To James Madison from James Taylor, 20 October 1809
From: Taylor, James
To: Madison, James


Dear sir
Belle Vue Octo 20h. 1809
I hope this will find yourself & my amiable friend Mrs. Madison in good health, also her son.
My family is in good health except my self. I have been much indisposed for about two Months, but have been able to go about principal part of the time.
I am in hopes I shall gain strength as the weather is geting cooler.
We have had a fine crop of grapes this Season for the age of my Vines. We often thought of you & Mrs. M & wished we could have thrown you a few bunches as a Specimen. I think we shall be able in a few years to make our own wine. Indeed I expect to make some next Season. Judge Todd intends to bring you a bottle or two as a sample in Feby next. I think I can boast of a greater variety of choice fruits than any one in this state or indeed any one whom I Know. I have some of the same Kind of pears that are at my fathers & I think you have of them, and a great variety of other Kinds beginning to bear.
Our friends in this Country are generally well—my brother Hubbard was well very lately.
We are all anxiety to Know what propositions Mr Jackson has to make to our Goverment. Our Citizens throughout this state are very indignant at the Conduct of the British Govt. and approve highly, that of our own. Be so good as to accept with my friend Mrs. M the best Wishes of myself & Mrs. T and am Dr. Sir Your friend & Sert.
James Taylor
